Citation Nr: 1745444	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-27 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymic disorder.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from November 1957 to November 1959. He had additional service with the U.S. Army Reserve.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision of the Nashville, Tennessee, Regional Office (RO). In August 2015, the Board remanded the appeal to the RO for additional action.

The issue of entitlement to special monthly compensation based on the Veteran's spouse's need for aid and attendance has been raised by the record in a May 2016 Aid and Attendance examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have a confirmed PTSD stressor.

2.  A psychiatric disorder, including dysthymic disorder, was not caused by any in-service injury, disease, disorder, or event and has not existed continually since service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and dysthymic disorder, have not been met. 38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a July 2013 notice which informed him of the evidence generally needed to support his claim; what actions he needed to undertake; and how VA would assist him in developing his claim. The July 2013 notice was issued to the Veteran prior to the October 2013 rating decision from which the instant appeal arises. 

In a case in which a veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist him in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991). However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records. See Cromer v. Nicholson, 19 Vet. App. 215 at 217-18  (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown). 

The Veteran was informed in September 2013 that his records may have been destroyed in the July 1973 fire at the National Archives and Records Administration (NARA). He was asked to submit his service treatment records from his period of active service if he had them and asked to complete an NA Form 13055 to assist in obtaining the records from other sources. In October 2013, VA made a formal finding of unavailability of the Veteran's service treatment records from November 1957 to November 1959.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f).

An August 2012 private treatment record indicates that the Veteran claimed several in-service PTSD stressors. They were (1) being told to sit in the back of the bus when he took a bus trip home during basic training in 1957, (2) being constantly seasick during a 14 day boat trip to Germany, (3) being told to set up a defensive perimeter during a 1959 alert, (4) having his front teeth knocked out while teaching ROTC cadets in 1986, (5) feeling discriminated against while stationed in Germany because another driver who did not know how to fill out his paperwork correctly was promoted over the Veteran, and (6) feeling like his ROTC certificate was not honored when other servicemembers' certificates were honored. In December 2013, the Veteran submitted a statement of an in-service stressor from January 1959 when he was put on alert and had to set up a defensive perimeter while stationed in Germany. In an October 2015 statement, the Veteran wrote that he was the only black soldier in his platoon and faced constant discrimination.

A May 2017 statement from the Joint Services Records Research Center (JSRRC) states that they could not locate any unit records for the Veteran's battalion during the time he was stationed in Germany. They coordinated research with NARA. The statement indicates that other historical documents were searched and they were not able to document the claimed incident where the Veteran was told to set up a defensive perimeter. In May 2017, VA issued a memorandum stating that the Veteran's claimed in-service stressors could not be verified. The memorandum noted the negative response from the JSRRC about setting up the defensive perimeter. As to the other five stressors claimed, the memorandum stated that the information provided by the Veteran was insufficient to send to the U.S. Army and JSRRC and/or was insufficient to allow for meaningful research of Marine Corps or NARA records.

VA made several attempts to obtain information to verify the Veteran's claimed stressors. In September 2013, he was informed that his records may have been destroyed in the July 1973 fire and was asked to submit any records he had and to complete an NA Form 13055 to assist in obtaining his records from other sources. In October 2015, the Veteran was asked to submit statements from individuals who could provide information as to his claimed stressors, details about those stressors, and as much information as possible about specific dates and locations of the claimed stressors. In February 2016, VA attempted to obtain unit records for the time and location of the claimed defensive perimeter event and was directed to submit a Freedom of Information Act (FOIA) request to the Headquarters U.S. Army Europe/7th Army, Office of the Deputy Chief of Staff. A mailing address was provided and VA sent three requests to this office in February, March, and April 2016. In June 2016, VA submitted a request for morning reports. In March and April 2017, requests were submitted to the JSRRC to attempt to verify the Veteran's claimed defensive perimeter stressor. This resulted in the May 2017 JSRRC statement discussed above.

VA has been unable to verify the Veteran's claimed in-service stressors, despite many attempts. Additionally, the Veteran did not engage in combat and the claimed stressors are not combat-related. As the Veteran does not have a verified in-service stressor or a combat-related stressor, service connection for PTSD is not warranted.

A June 2017 VA PTSD examination states that the Veteran does not meet the diagnostic criteria for any psychiatric disorder. An August 2017 letter from the Veteran's private psychiatrist states a diagnosis of dysthymic disorder, in addition to PTSD. The Veteran's private psychiatrist did not provide an opinion as to the etiology of the Veteran's dysthymic disorder.

A preponderance of the evidence is against a finding that dysthymic disorder, or any other psychiatric disorder other than PTSD, was caused by service. No competent medical provider has opined that dysthymic disorder, or any other psychiatric disorder other than PTSD, was caused by any in-service injury, disease, disorder, or event. Nor has any competent medical provider stated that the Veteran has had a psychiatric disorder other than PTSD continuously since service. 

The Veteran's spouse did submit a statement that when the Veteran returned from Germany in 1959 he had nightmares, difficulty sleeping, was easily frightened, and had difficulty getting along with others. On May 1978, August 1982, February 1985, December 1986, and March 1990 reports of medical history, however, the Veteran denied nervous trouble of any sort. The Board finds the Veteran's reports over many years of no psychiatric complaints to be more probative than the Veteran's spouse's statement written many years later. 

As no competent medical provider has opined that a psychiatric disorder other than PTSD, including dysthymic disorder, was caused by service and as the probative evidence indicates that the Veteran did not have a psychiatric disorder that began in service and has continued to the present, service connection is not warranted.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and dysthymic disorder, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


